UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number 333-170008 INTERNAL FIXATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) 5th Street, Suite 408 South Miami, FL 33143 (786)-268-0995 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common shares, $0.001 par value (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under Section13(a) or 15(d) remains) Please place anx in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12h-3(b)(1)(i) o Rule12g-4(a)(2) o Rule12h-3(b)(1)(ii) o Rule15d-6 x Approximate number of holders of record as of the certification or notice date: 140 Pursuant to the requirements of the Securities Exchange Act of 1934, Internal Fixation Systems, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Internal Fixation Systems, Inc. (Registrant) B: /s/ Stephen J. Dresnick Stephen J. Dresnick President Date : October 17, 2012
